t c memo united_states tax_court gary b and kathleen mitchell petitioners v commissioner of internal revenue respondent docket no filed date douglas scott maynard and basis j boutris for petitioners michael f steiner and dale a zusi for respondent supplemental memorandum opinion gerber judge as set forth in a date opinion tcmemo_1997_493 the parties were required to provide the this opinion supplements a previously released opinion mitchell v commissioner tcmemo_1997_493 court with computations for entry of decision under rule differing computations were proffered and we consider here which computation is correct in our earlier opinion we held that petitioners under sec_1034 were entitled to roll over a portion of the gain on the sale of their residence we also specifically held that petitioners were not entitled to roll over dollar_figure of improvements that were not commenced prior to the year replacement deadline respondent’s computation is based on the premise that the dollar_figure was included in petitioners’ original reporting of this transaction and that its elimination would therefore increase any income and any resulting deficiency petitioners conversely contend that respondent’s premise is incorrect the difference in the parties’ computations arises from petitioners’ contention that the record does not expressly show that petitioners had included the dollar_figure in their attempt to defer gain under sec_1034 in the questioned transaction petitioners further contend that respondent who bore the burden_of_proof on that aspect of the case did not introduce evidence expressly showing that the improvements proven at trial were ever included in the replacement cost petitioners reflected on their return respondent asserts that petitioners’ argument is not a rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the years in issue permissible subject of a rule computational proceeding see rule c we agree with respondent rule is this court’s procedural mechanism to enable the entry of a decision in specific dollar amounts attributable to the court’s and parties’ resolution disposition of the issues in a case 79_tc_933 paragraph c of rule provides c limit on argument any argument under this rule will be confined strictly to consideration of the correct computation of the deficiency liability or overpayment resulting from the findings and conclusions made by the court and no argument will be heard upon or consideration given to the issues or matters disposed of by the court’s findings and conclusions or to any new issues this rule is not to be regarded as affording an opportunity for retrial or reconsideration issues that have been litigated at the trial of a case may not be relitigated in connection with the entry of decision under rule cloes v commissioner supra our prior opinion expressly concludes that petitioners on their return claimed dollar_figure in renovations as part of the cost of their new residence mitchell v commissioner tcmemo_1997_493 we find petitioners’ argument surprising considering that they vigorously and at some length argued that the renovations in question were completed prior to the 2-year replacement deadline we note that petitioners did not file a motion for continued the pleadings motions other pretrial documents and trial record are without reference to the question of whether petitioners included the renovations in their computation of the cost of their new residence on their tax_return this question did not arise until petitioners first mentioned it in their posttrial reply brief and again in their rule computation petitioners’ attempt to raise a new_matter or create a fact controversy at either juncture of the proceeding is both inappropriate and untimely petitioners are not permitted to raise questions concerning fact findings during the court’s rule process 82_tc_122 to reflect the foregoing decision will be entered in accordance with respondent’s computation continued reconsideration of findings or opinion under rule either within or without the 30-day limit of that rule
